Name: Commission Regulation (EEC) No 3053/79 of 21 December 1979 fixing reference prices for tunny intended for the canning industry for the 1980 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 79 Official Journal of the European Communities No L 343/37 COMMISSION REGULATION (EEC) No 3053/79 of 21 December 1979 fixing reference prices for tunny intended for the canning industry for the 1980 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2), and in particular the first subparagraph of Article 19 (6) thereof, Whereas Article 19 ( 1 ) of Regulation (EEC) No 100/76 provides for the fixing each year of reference prices valid in the Community inter alia for the products listed in Annex III (A) to that Regulation ; Whereas reference prices for tunny intended for use by the canning industry were fixed for the 1979 fishing year by Commission Regulation (EEC) No 3003/78 of 18 December 1978 (3); Whereas the fourth and fifth subparagraphs of Article 19 (2) of Regulation (EEC) No 100/76 lay down criteria to be taken into consideration in fixing refer ­ ence prices for the products listed in Annex III (A) ; Whereas it follows from applying these criteria that the reference prices in question should be as set out in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The reference prices for tunny, fresh, chilled or frozen, for industrial manufacture of products falling within heading No 16.04 (subheading 03.01 B I c) 1 of the Common Customs Tariff), for the period ending 31 December 1980, shall be as follows : Product Reference price (ECU/tonne) Whole Gilled Otherand gutted Yellow-finned tunny weighing not more than 10 kilo ­ grams each Yellow-finned tunny weighing over 10 kilograms each Long-finned tunny weighing not more than 10 kilo ­ grams each Long-finned tunny weighing over 10 kilograms each Other species of tunny 544 598 870 681 381 620 675 682 742 993 1 080 776 844 - 434 473 Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 20, 28 . 1 . 1976, p. 1 . 2) OJ No L 347, 12. 12. 1978, p. 1 . P) OJ No L 357, 21 . 12. 1978, p. 38 .